Case 5:19-cr-00023-RWS-CMC Document 142 Filed 06/17/20 Page 1 of 2 PageID #: 474



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

  UNITED STATES OF AMERICA                              §
                                                        §
  v.                                                    §                             5:19-CR-23
                                                        §
  JULIO VILLARREAL (2)                                  §

              FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                   BEFORE THE UNITED STATES MAGISTRATE JUDGE

         Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

  administration of the guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

  Procedure.

         On June 17, 2020, this cause came before the undersigned United States Magistrate Judge

  for guilty plea and allocution of the Defendant on Count 1 of the Information Count 2 of the

  Indictment.   Count 1 of the Information charges a violation of 21 U.S.C. § 846, conspiracy to

  distribute and possession with intent to distribute 500 grams or more of cocaine. Count 2 of the

  Indictment charges a violation of 18 U.S.C. § 924(c)(1)(A), using or carrying a firearm during and

  in relation to or possessing a firearm in furtherance of a drug trafficking crime. After conducting

  said proceeding in the form and manner prescribed by Fed. R. Crim. P. 11, the Court finds:

         a.         That the Defendant, after consultation with counsel of record, has knowingly and

  voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a

  United States Magistrate Judge subject to a final approval and imposition of sentence by the

  District Court.

         b.         That the Defendant and the Government have entered into a plea agreement, which

  has been filed and disclosed in open court pursuant to Fed. R. Crim. P. 11(c)(2).

         c.         That the Defendant is fully competent and capable of entering an informed plea,
                                                    1
Case 5:19-cr-00023-RWS-CMC Document 142 Filed 06/17/20 Page 2 of 2 PageID #: 475



  that the Defendant is aware of the nature of the charges and the consequences of the plea, and that

. the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact
  containing each of the essential elements of the offenses.

         d.      Within fourteen (14) days after receipt of the magistrate judge=s report, any party

  may serve and file written objections to the findings and recommendations of the undersigned. The

  parties waived the objection time period.

         IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement

  and the Guilty Plea of the Defendant, and that JULIO VILLARREAL should be finally adjudged

  guilty of the offenses listed above.

        SIGNED this 17th day of June, 2020.




                                                       ____________________________________
                                                       CAROLINE M. CRAVEN
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
